Exhibit 10.25 * Portions of this exhibit marked [*] are requested to be treated confidentially. AGREEMENT AND PLAN OF MERGER BY AND AMONG HSW INTERNATIONAL, INC. (“PARENT”), DS NEWCO, INC. (“SUB”), DAILY STRENGTH, INC. (“COMPANY”) AND DOUGLAS J. HIRSCH (“HOLDER REPRESENTATIVE”) DATED AS OF NOVEMBER 26, 2008 TABLE OF CONTENTS ARTICLE I DEFINITIONS 1 1.01 Certain Definitions 1 1.02 Additional Definitions. 3 1.03 Rules of Construction. 11 ARTICLE II TRANSACTIONS AND TERMS OF MERGER 11 2.01 Merger. 11 2.02 Time and Place of Closing. 11 2.03 Effective Time. 11 2.04 Surviving Corporation Governing Instruments, Directors and Officers. 12 2.05 Treatment of Capital Stock. 12 2.06 Exchange of Certificates. 13 2.07 Treatment of Company Options. 14 2.08 Computation of Working Capital Adjustment. 15 2.09 Earn-Out. 17 2.10 Escrow. 18 ARTICLE III REPRESENTATIONS AND WARRANTIES OF COMPANY 19 3.01 Existence and Power. 19 3.02 Authorization; Binding Effect. 19 3.03 Governmental Authorization and Consents. 20 3.04 Non-contravention. 20 3.05 Capitalization. 20 3.06 Subsidiaries/Interests. 21 3.07 Title to Properties; Absence of Liens; Sufficiency of Assets. 21 3.08 Financial Statements; Related Information. 22 3.09 Absence of Certain Changes. 22 3.10 Related Person Transactions. 24 3.11 Material Contracts. 24 3.12 No Undisclosed Material Liabilities. 26 3.13 Litigation. 26 3.14 Compliance with Laws and Orders. 26 3.15 Permits. 26 3.16 Intellectual Property. 27 3.17 Taxes. 30 3.18 Real Property. 31 3.19 Environmental Matters. 32 3.20 Insurance Coverage. 32 3.21 Employee Benefit Plans. 33 3.22 Employees. 35 3.23 Labor Matters. 35 -i- 3.24 Books and Records. 36 3.25 Absence of Unlawful Payments. 36 3.26 Bank Accounts. 36 3.27 Effect of the Transaction. 36 3.28 Finders’ Fees. 36 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND SUB 36 4.01 Existence and Power. 37 4.02 Authorization; Binding Effect. 37 4.03 Governmental Authorization and Consents. 37 4.04 Non-contravention. 37 4.05 Litigation. 37 4.06 No Prior Activities. 38 4.07 Finders’ Fee. 38 ARTICLE V CERTAIN COVENANTS AND AGREEMENTS 38 5.01 Actions Pending Closing. 38 5.02 Efforts; Consents. 38 5.03 Access to Records. 39 5.04 Notification of Certain Matters. 40 5.05 Employee Matters 40 5.06 Tax Matters. 41 5.07 Further Assurances. 42 ARTICLE VI CONDITIONS TO CLOSING 42 6.01 General Conditions. 42 6.02 Conditions to Obligations of Company. 43 6.03 Conditions to Obligations of Parent and Sub. 43 ARTICLE VII INDEMNIFICATION AND SURVIVAL 44 7.01 Survival. 44 7.02 Indemnification. 45 7.03 Notice of Indemnification Claims. 46 7.04 Limitations. 48 7.05 Treatment of Indemnification Payments. 49 7.06 Holder Representative. 49 ARTICLE VIII TERMINATION 50 8.01 Termination of Agreement. 50 8.02 Effect of Termination. 51 ARTICLE IX MISCELLANEOUS PROVISIONS 51 -ii- 9.01 Amendment and Modifications. 51 9.02 Waiver of Compliance. 51 9.03 Expenses. 51 9.04 Remedies. 51 9.05 Waiver of Jury Trial. 52 9.06 Notices. 52 9.07 Governing Law. 53 9.08 Assignment. 53 9.09 Publicity. 53 9.10 Counterparts. 53 9.11 Headings. 53 9.12 Entire Agreement. 54 9.13 Third Parties. 54 9.14 Representation by Counsel; Interpretation. 54 9.15 Severability. 54 9.16 Time of Essence. 54 Exhibits Exhibit A * – Form of Voting Agreements Exhibit B * – Form of Escrow Agreement Exhibit 2.04(a)(i) * – AmendedCertificate of Incorporation of the Surviving Corporation Exhibit 2.04(a)(ii) * – AmendedBylaws of the Surviving Corporation Exhibit 6.03(e) * – Form of Hirsch Noncompetition Agreement Exhibit 6.03(f) * – Form of Employment Agreement Schedules Schedule 2.05(c) * – Funds Flow Chart Schedule 2.06(b) * – Holders of Uncertificated Shares Schedule 2.09 – Earn-Out Payments Schedule 6.03(c) * – Conditions to Obligations of Parent and Sub – Required Consents *This exhibit or schedule has been omitted pursuant to Item 601(b)(2) of Regulation S-K.The registrant will furnish supplementally a copy of the omitted exhibit or schedule to the Securities and Exchange Commission upon request. -iii- Agreement and Plan of Merger This Agreement and Plan of Merger (as amended from time to time pursuant to the terms hereof, this “Agreement”), is made and entered into as of November 26, 2008, by and among HSW International, Inc. (“Parent”), a Delaware corporation, DS NewCo, Inc. (“Sub”), a Delaware corporation, Daily Strength, Inc. (“Company”), a Delaware corporation, and Douglas J. Hirsch, in his capacity as Holder Representative (as hereinafter defined).Certain terms used in this Agreement are defined in Article I. R E C I T A L S A.The respective Boards of Directors of Company, Sub and Parent are of the opinion that the transactions described herein are in the best interests of the parties to this Agreement and their respective stockholders.This Agreement provides for the acquisition of Company by Parent pursuant to the merger of Sub with and into Company.At the effective time of such merger, the outstanding shares of Company Capital Stock (other than Excluded Shares) shall be converted into the right to receive the consideration provided herein.As a result, Company shall continue to conduct its business and operations as a wholly owned subsidiary of Parent. The transactions described in this Agreement are subject to the approval of the stockholders of Company and the satisfaction of certain other conditions described in this Agreement. B.Concurrently with the execution and delivery of this Agreement, as a condition and inducement to Parent’s willingness to enter into this Agreement, Douglas J. Hirsch, Redpoint Ventures III, L.P., and Redpoint Associates III, LLC have executed and delivered to Parent an agreement in substantially the form of Exhibit A (the “Voting Agreements”), pursuant to which they have agreed, among other things, subject to the terms of such Voting Agreements, to vote the shares of Company Capital Stock over which such Persons have voting power to approve and adopt this Agreement. NOW, THEREFORE, in consideration of the mutual covenants and agreements herein contained, and for such other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, the parties, intending to be legally bound, hereby agree as follows: ARTICLE I DEFINITIONS 1.01Certain Definitions. Each of the following terms shall have the meaning given such terms as set forth in the section of this Agreement set forth below opposite such term: Defined Term Section Agreement Preamble Certificates 2.06(a) Certificate of Merger 2.03 Closing 2.02 Closing Balance Sheet 2.08(b) Defined Term Section Closing Date 2.02 Closing Payments 2.06(b) Company Preamble Company Policy 3.20 Company Governing Documents 3.01 Determination Date 2.08(e) Dispute Notice 2.08(c) Dissenting Stockholder 2.05(e) Dissenting Shares 2.05(e) Earnout Holdback Amount 2.09 Earn-Out Payments 2.09 Effective Time 2.03 Employee Plan(s) 3.21(a) ERISA 3.21(a) ERISA Affiliate 3.21(a) Escrow Agreement 2.10(a) Escrow Fund 2.10(a) Estimated Balance Sheet 2.08(a) Estimated Working Capital 2.08(a) Estimated Working Capital Adjustment 2.08(a) Excluded Shares 2.05(f) Final Adjustment Amount 2.08(e) Final Balance Sheet 2.08(e) Final Working Capital 2.08(b) Financial Statements 3.08(a) Holder Representative 7.06(a) Indemnification Notice 7.03(a) Indemnification Objection Notice 7.03(b) Indemnitee(s) 7.02(a) Leased Real Property 3.18(b) Majority Holders 7.06(a) Material Contract 3.11(a) Merger 2.01 Parent Preamble Parent Benefit Plans 5.05 Permit 3.15 Permitted Indemnification Claim 7.03(b) Permitted Liens 3.07(a) Real Property Leases 3.18(b) Related Person Agreements 3.10 Resolution Period 2.08(c) Separate Counsel 7.03(c) Sub Preamble Surviving Corporation 2.01 Third Party Software 3.16(h) -2- Defined Term Section Threshold Amount 7.04(a) Transactions 3.02 Transition Time 5.05 1.02Additional Definitions.The following terms, when used in this Agreement, shall have the meanings set forth below: “Aggregate Outstanding Claim Value” means the aggregate amount of Losses underlying any Indemnification Notices delivered by any Indemnitees pursuant to ArticleVII. “Applicable Percentage” means, with respect to any holder of: (a)Company Common Stock, a ratio, expressed as a percentage, equal to (i) the number of shares of Company Common Stock held by such holder immediately prior to the Effective Time, divided by (ii) the Outstanding Common Stock Number; and (b)Company Series A Preferred, a ratio, expressed as a percentage, equal to the sum of the number of shares of Company Series A Preferred held by such holder immediately prior to the Effective Time, divided by (ii) the Outstanding Preferred Stock Number. “Affiliate” means, with respect to any Person, any other Person directly or indirectly controlling, controlled by or under common control with the first Person, whether by ownership of voting securities, by contract or otherwise. “Annual Financial Statements” means the unaudited consolidated balance sheets of Company at December 31, 2007 and 2006, and the related consolidated statements of income and cash flows of
